BaeNhill, J.
In the will here under consideration there is a direct and unequivocal gift of the trust property to the named beneficiaries who were persons then in being. They are to receive their respective shares at the expiration of the twenty-five year period, freed of the trust pro*746visions. The will creates no future interest. Hence McQueen v. Banking & Trust Co., ante, p. 737, is controlling bere. What is there said requires a reversal of the judgment entered in the court below.
The disposition made of the appeal by defendants renders academic the question raised by plaintiffs on their appeal.
Reversed.